Putnam, J.:
Virgilio Del Genovese, in 1886, made a will, which purported to bequeath $10,000 to his brother Joseph, the present appellant. He married thereafter, and this marriage legitimized his daughter Francesca. In January, 1907, he died resident of Kings county. By reason of the statutory revocation by the marriage and birth of issue, the will has been denied probate. The original contest turned oh the. marriage, as Mrs. Del Genovese’s prior marriage raised a question whether, this' earlier status had been legally dissolved. (Matter of Del Genovese, 56 Misc. Rep. 418.). A decree.was .madelon December 19, 1907, refusing probate of the will, which.was tmanimously .áffirmedhere; • (136 App.Div. 894.).. ■ .! ..... • ¿
■ Pending this appeal, and in April,. 19.08, appellant had-made: an application to open this, decree,, so as to..-grant.'- a mew trial- *142and a rehearing of the issues, and “an opportunity to offer testimony and proof as to the value, amount, and extent of the real and personal estate of which the said Virgilio Del Genovese, now deceased, died seized and possessed and to establish the extent thereof in excess of $10,000; ” to show that only a portion of said estate of said decedent was disposed of, and said alleged will was not revoked.
This application was denied by the surrogate, after hearing, and no appeal was taken therefrom.
Thereafter matters rested until January, 1915, when the appellant again renewed this earlier application to reopen the decree and go into the value of the estate, and to show probable assets or claims approximating $80,000 against the government of Venezuela. The petition stated that another brother, Alfredo, had formerly represented to appellant that the estate was insolvent, but that thereafter the government of Venezuela, through the United States, had actually paid over to the administratrix the sum of $70,000. Other averments of the property of the estate were set forth.
After a hearing, this application was denied by order of the surrogate dated March 31, 1915, from which the petitioner has taken this appeal.
The extraordinary laches of appellant were perhaps grounds to deny the leave to renew his motion made and denied in 1908, but we are clear that the denial was correct on the merits. Although the ante-nuptial will had no residuary clause, and did not say that the $10,000 legacy exhausted the testator’s estate at the time of execution, it is not controverted that the will, when made, disposed of quite the whole estate as it then existed. It is argued, however, that as wills are ambulatory, the state of things determining this question is to be taken as at decedent’s death; but this does not apply to the revocation implied by law from marriage and the birth of a child.
. Section 35 of the Decedent Estate Law (Consol. Laws, chap. 13; Laws of 1909, chap. 18) provides: “Revocation by marriage and birth of issue. If after the making of any will, disposing of .the whole estate of. the testator,- such testator shall marry, and have issue of- such marriage, bom - either- in- his *143life time or after his death, and the wife or the issue of such marriage shall be living at the death of the testator, such will shall be deemed revoked, unless provision shall have been made for such issue by some settlement, or unless such issue shall be provided for in the will, or in such way mentioned therein, as to show an intention not to make such provision; and no other evidence to rehut the presumption of such revocation, shall be received.” (Re-enacting 2 R. S. 64, § 43.)
The steps in accepting this doctrine of implied revocation by marriage and birth of children borrowed from the civil law are set forth in Brush v. Wilkins (4 Johns. Ch. 506) as far as the law stood in 1820. Kent, Chancellor, there showed that the common-law courts had at first been reluctant to follow this inference of intention. The presumption of revocation by such family changes, however, might be then rebutted by parol evidence. This, however, he regarded as dangerous, saying: “ Courts would be running the hazard of substituting their will for that of the testator.” (p. 519.)
In this state of the law, the revisers in 1827-1828 put in the clause, which took effect on January 1, 1830, excluding all evidence to rebut the presumption of revocation, except (a) unless a provision be made for such issue by some settlement; or (b) unless the issue shall be provided for in the will; or (c) in such way mentioned therein as to show an intention not to make such provision. (2 R. S. 64, § 43.)
In their original note the revisers explained: “Marriageand the birth of issue have long been held in England to operate as a presumptive revocation of a will previously made; but there has been much litigation, and there is still much uncertainty in regard to sóme of the qualifications of the rule. In 4 Johns. Ch. Rep. 506, Chancellor Kent applied the rule to a case before him, and discussed some of the doubtful points above alluded to. The importance of the principle itself, and the doubts that are connected with it, have induced the Revisers to prepare the above section, in which they have, endeavored to state the rule as now recognized by the courts,.and .to incorporate. in it all the circumstances which,, in their .judgment, ought to. be admitted, to .repel .- sq...just. and reasonable a presumption. ...Whether-parol evidence is. admissible, to. rebut the presumption, *144is doubted by Chancellor Kent in the case referred to, but its admissibility seems to be established by recent decisions in England. Such evidence, in cases of this sort, must always be dangerous, and is therefore excluded by the Revisers.” (3 R. S. [2d ed. 1836], Appendix, p. 631, § 50; same as 2 R. S. 64, § 43.)
It is the change by marriage and parenthood that the law presumes were not in the mind of the maker of the ante-nuptial testament. If this question were to remain in suspense, so that the will might still be revived by a later windfall augmenting the estate, then there would be no certainty in the rule of testacy. Under our statute marriage and parenthood do not raise a presumption of an intention to revoke, but are in themselves a revocation, unless express provision be made in view of the new duties arising from the changed relation.
After much deliberation it. has been settled that the rules applicable have reference to the existing state of facts at the time the will itself was made. (Israell v. Rodon, 2 Moore P. C. 51.) It follows that subsequent acquisition of property, and an augmenting of the estate after the execution of such ante-nuptial will, cannot prevent this revocation which- rests on the situation when the will was executed. (Marston v. Roe, dem. Fox, 8 Ad. & El. 14.)
Mere accumulation of property in addition to that possessed at the date of the ante-nuptial will cannot, upon any ground of reason, be considered as a “provision” made by the testator for the new dependents upon him as a husband and father. (Baldwin v. Spriggs, 65 Md. 373.)
Even before the New York statute took effect, an increase of the testator’s property did not prevent this implied revocation. In a case of marriage and birth of children,, and death in 1807, Bronson, J., held the will.had been revoked by implication of law:, and ordered a' new trial.. . On such'new trial,- proof, interalia, was offered that the. • testator was seized-of other real estate besides the premises' in question, Of the valué Of $4,000 rathe whole, .blit'this, with--other evidence,- whs excluded-and sttch -exclusion was ■' affirmed-.; -(Havens v. Van Den Burgh, 1 Den. 27, 31, 32.) • .Revócation-in such.' circumstances works-mo-hardship'.-'--It -brings-abéut-'-a-déscent and--distribution- -under *145the just and politic rules prescribed for intestacy and aimed for the care and protection of children.
Under the prohibition of our statute, therefore, proof of increased property after the making of the will cannot avail to repel the statutory rule to revoke a disposing testament not being made in view of ma-rriage and parenthood, with no provision in the wiil, or out of it, looking to such duties. The surrogate, therefore, rightly denied the appellant’s motion.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Jenks, P. J., Thomas, Stapleton and Mills, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.